                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND
                              (Southern Division)

NATHANIEL HICKS,                       )
                                       )
            Plaintiff,                 )
      v.                               )       Civil Case No. 8:16-cv-02521-PWG
                                       )
GERALD L. FERREYRA, et al.,            )
                                       )
            Defendants.                )
______________________________________ )

                 DEFENDANTS’ REPLY IN SUPPORT OF THEIR
                    MOTION FOR SUMMARY JUDGMENT

      Defendants Ofc. Gerald Ferreyra (“Ofc. Ferreyra”) and Ofc. Brian Phillips

(“Ofc. Phillips”) (collectively “Defendants”) of the United States Park Police, by their

attorneys and pursuant to FED. R. CIV. P. 56, respectfully submit this reply in

further support of their motion for summary judgment (the “Motion”) on all counts

set forth in the First Amended Complaint filed by Plaintiff Nathaniel Hicks (“Agt.

Hicks”). In so doing, Defendants state as follows:

      A.     AGT. HICKS CANNOT DEFEAT SUMMARY JUDGMENT ON ASSERTED
             DISPUTES OF MATERIAL FACT WHEN SUCH ASSERTIONS ARE PREMISED
             ON SELF-SERVING STATEMENTS OTHERWISE UNSUPPORTED BY THE
             RECORD, OR UPON SPECULATION AND CONJECTURE.

      The primary thrust of Agt. Hicks’ Opposition (“Opposition”) to Defendants’

Motion is that “significant” disputes of material fact exist that preclude summary

judgment. See generally [ECF No. 79] at 8-21. But a close inspection of Agt. Hicks’

asserted disputes of material facts reveals that those disputes are rooted in

speculation, conjuncture, or self-serving statements not otherwise supported or

present in the record. Accordingly, Agt. Hicks cannot defeat summary judgment

                                           1
when such relief is rooted on the unvarnished undisputed material facts.

             1.    A Rule 56 Motion Cannot Be Defeated By Reliance On
                   Speculation, Conjecture, Or Self-Serving Statements.

      While the Court, at this stage, must view the evidence in the light most

favorable to the non-moving party, “a party cannot create a genuine dispute of

material fact through mere speculation or compilation of inferences.” Asher v.

United Airlines, 70 F. Supp. 2d 614, 617 (D. Md. 1999); see also Beale v. Hardy, 769

F.2d 213, 214 (4th Cir. 1985) (“The nonmoving party, however, cannot create a

genuine issue of material fact through mere speculation or the building of one

inference upon another.”); Barwick v. Celotex Corporation, 736 F.2d 946, 963 (4th

Cir.1984); Mendez v. Nationwide Prop. & Cas. Ins. Co., 910 F. Supp. 2d 784, 788 (D.

Md. 2012).   As such, mere unsupported speculation cannot defeat a summary

judgment motion. Id. (citing Ennis v. Ntn'l Ass'n of Bus. & Educ. Radio, Inc., 53

F.3d 55, 62 (4th Cir.1995)).   The principle here is clear; “[o]ne of the principal

purposes of the summary judgment rule is to isolate and dispose of factually

unsupported claims[.]” Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986).

      Moreover, if a party “fails to properly support an assertion of fact or fails to

properly address another party's assertion of fact as required by Rule 56(c), the

court may consider the fact undisputed for purposes of the motion.” United States v.

One 2007 Harley Davidson St. Glide Motorcycle VIN 1HD1KB4197Y722798 , 982 F.

Supp. 2d 634, 637 (D. Md. 2013) (citing Fed. R. Civ. P. 56(e)(2)). To wit, hearsay

and conclusory statements without an evidentiary basis cannot defeat a motion




                                          2
for summary judgment. Id. at 637–38 (citing Greensboro Prof'l Fire Fighters Ass'n,

Local 3157 v. City of Greensboro, 64 F.3d 962, 967 (4th Cir.1995)).

      In his Opposition, Agt. Hicks has produced nothing, except for his own self-

serving deposition testimony, speculation, or conjecture that contradicts the sworn

statements of the other witnesses in this case upon which Defendants’ Motion rests.

See Am. Muscle Docks & Fabrication, LLC v. Merco, Inc., 187 F. Supp. 3d 694, 701

(N.D.W. Va. 2016) (“AMD has produced nothing to contradict these sworn

statements other than deposition testimony of its own representatives, which this

Court has reviewed and finds to be self-serving hearsay. A party cannot create a

genuine dispute through mere speculation or the building of one inference upon

another.”) (internal citations and quotations omitted); see also Cleveland v. Policy

Mgmt. Sys. Corp., 526 U.S. 795, 806 (1999) (“[A] party cannot create a genuine issue

of fact sufficient to survive summary judgment simply by contradicting his or her

own previous sworn statement (by, say, filing a later affidavit that flatly contradicts

that party's earlier sworn deposition) without explaining the contradiction or

attempting to resolve the disparity.”); Genesis Office Systems, Inc. v. PNC Bank,

N.A., 639 Fed. Appx. 939, 940 (4th Cir. 2016) (finding statements in self-serving,

uncorroborated affidavit – which were contrary to individual’s prior sworn

testimony – insufficient to create a material issue of fact). For example, Agt. Hicks

contends that Sgt. Wallace arrived on the scene after the motorcade left the area of

the incident.   See [ECF No. 79] at 5, 6, 20.      However, the only source of this

contention is Agt. Hicks’ own self-serving deposition testimony. See [ECF No. 80-1]



                                          3
at 115:19-116: 11, 121:2-5. Ofc. Ferreyra testified that “[t]he motorcade came well

towards the end of – because I remember I was standing there, [Ofc. Chris] Benz

was standing there.    So was [Ofc.] Phillips. [Sgt.] Wallace was at the window

talking to [Agt. Hicks], so I don't even know if he saw the motorcade.” See [ECF No.

80-7] at 152:15-22. Ofc. Phillips and Sgt. Wallace both testified that when the latter

arrived on scene, he engaged Agt. Hicks, who was sitting in his vehicle, talking on

his phone. See [ECF No. 80-6] at 59:1-7; [ECF No. 80-9] at 34:11-22; see also [ECF

No. 80-1] at 112:4-7. According to Agt. Hicks’ phone log and his own testimony,

ATSAIC Keane called him at 6:32 a.m. and the call continued for 18 minutes,

ending at 6:50 a.m. See id. at 204:2-17. Agt. Hicks testified that this was the phone

call during which Sgt. Wallace approached him and spoke to Agent Keane. See id.

at 204:18-205:1. Moreover, Sgt. Wallace recalled his shift started at 6:00 am that

day, that Ofc. Ferreyra’s call for a supervisor came “fairly early on the day,” and

that he arrived on scene approximately 20 minutes later, see [ECF No. 80-9] at

19:41-21, 25:7-18, at which time Agt. Hicks testified he was on the phone with

ATSAIC Keane. See [ECF No. 80-1]. Given his Opposition’s concession that the

motorcade approached the scene around 6:40 am, see [ECF No. 79] at 5, then Sgt.

Wallace must have arrived on scene before the motorcade. Agent Hicks cannot use

his own self-serving deposition testimony to create a genuine dispute of material

fact if the testimony of other witnesses and the phone log prove that Sgt. Wallace

arrived at the scene prior to 6:40 a.m. when the motorcade passed. This undisputed

fact is central to Defendants’ Motion, see [ECF No. 78-1] at 5-6, 14, and Agt. Hicks



                                          4
cannot defeat summary judgment by relying upon his own self-serving statement

that does not comport with the remaining record.

             2.    Similarly, Agt. Hicks’ Opposition Regarding His Section 1985(1)
                   Claim Is Either Contradictory Or Rests On Conclusory And
                   Speculative Theories, All Of Which Are Unavailing.

      Where Agt. Hicks’ strategy, as discussed supra, is particularly apparent is in

his Opposition’s discussion regarding his Section 1985(1) conspiracy claim, in which

Agt. Hicks: (a) improperly makes assertions that either contradict or are otherwise

not presented in the First Amended Complaint (“FAC”); or (b) posits speculative and

conclusory theories that are not supported by any admissible evidence. Neither

approach can defeat summary judgment in favor of Defendants on the

intracorporate conspiracy doctrine defense.

      To explain, Agt. Hicks’ Opposition concedes that the intracorporate

conspiracy doctrine precludes agents of the same governmental entity from entering

into unlawful conspiracies while acting in their official capacities. See [ECF No. 79]

at 23. But Agt. Hicks also ignores that his FAC alleges that both Defendants “at all

times relevant to this Complaint” were “acting under color of federal law and within

the scope of [their] employment[.]” See [ECF No. 49-1] at 6, ¶¶ 19, 21. Instead, Agt.

Hicks – for the first time – makes the speculative and conclusory assertion that

“Defendants performed unauthorized acts in furtherance of their conspiracy.” See

[ECF No. 79] at 25. Not only is this assertion unsupported by any citation to the

record, but Agt. Hicks is prohibited from making this assertion for the first time to

try to defeat summary judgment. See, e.g., Samosky v. United Parcel Serv., 944 F.

Supp. 2d 479, 505 (S.D.W. Va. 2013) (“It is well-settled that a plaintiff may not

                                          5
expand its claims to assert new theories in response to summary judgment or on

appeal.” (quotations and citations omitted).).1

      Next, Agt. Hicks offers four speculative theories to support his new claim that

Defendants had personal stakes in their encounters with Agt. Hicks sufficient to

exempt them from the intracorporate conspiracy doctrine.           These theories are

meritless and unsupported by admissible evidence. First, Agt. Hicks claims that “a

reasonable factfinder could determine that Defendants had a personal stake in

detaining Agt. Hicks in order to suppress any future complaint against Ferreyra

concerning Ferreyra’s use of force.” See [ECF No. 79] at 24. Not only is this theory

purely hypothetical and devoid of any evidentiary support, but it also defies logic –

that extending the detention would somehow lessen the likelihood of a subsequent

complaint. Second, Agt. Hicks speculates that Ofc. Phillips himself had a personal


      1  See also Miller v. United States, 67 F.R.D. 486, 490 (D.D.C. 1975) (“It is not
appropriate for the plaintiffs now to set forth a new claim in a memorandum of
points and authorities [in opposition to summary judgment]. Plaintiffs have not
even sought to amend their complaint to account for this new theory.”); Agri-Mark,
Inc. v. Niro, Inc., 233 F. Supp. 2d 200, 207 (D. Mass. 2002) (“It is well-settled that
plaintiffs are generally not permitted to raise brand new theories of their case in
opposition to a motion for summary judgment, particularly where, as here, they
have been given ample latitude to amend their complaint.”); Woods v. Wills, 400 F.
Supp. 2d 1145, 1184 (E.D. Mo. 2005) (“A party cannot assert a new theory of his
case in defending a summary judgment motion or expand a claim to create a
material issue of fact where none existed before.”); Harry A. v. Duncan, 351 F.
Supp. 2d 1060, 1067 (D. Mont. 2005), aff'd, 234 F. App'x 463 (9th Cir. 2007) (“The
parents [plaintiffs] may not assert a new theory of recovery in their response to the
Defendants' summary judgment motion.”); Matthews v. Xerox Corp., 319 F. Supp.
2d 1166, 1172 (S.D. Cal. 2004) (“The Court is mindful that case law indicates that a
plaintiff may not raise a new theory of liability for the first time, after the close of
discovery, in his opposition to summary judgment without amending his
complaint.”).


                                           6
stake in detaining Agt. Hicks because he “was personally invested in protecting his

friend [Ofc. Ferreyra] of ten years.” Id. Agt. Hicks’ citations to the record, however,

demonstrate only that Defendants knew each other for ten years and were friends,

and relies not on Ofc. Phillips’ testimony, but rather upon an extrapolation of Ofc.

Ferreyra’s testimony. There is simply no evidentiary support for the theory that

Ofc. Phillips acted out of a “personal invest[ment]” in unlawfully protecting Ofc.

Ferreyra.

      Third, Agt. Hicks theorizes that Ofc. Ferreyra was personally motivated by

an unrelated encounter he had with Agt. Hicks years prior. Id. at 24-25. This

speculative and conclusory theory is belied by Ofc. Ferreyra’s testimony that he was

unaware until the day before his deposition that Agt. Hicks was the same person

from that previous encounter.      See [ECF No. 80-6] at 289: 9-12, 297:7-298:4.2

Finally, Agent Hicks theorizes that the alleged “ongoing tension[] between USPP

and the Secret Service” supports the conclusion that Defendants allegedly held Agt.

Hicks as some type of personally motivated feud with the Secret Service. See [ECF

No. 79] at 25.    There is no evidentiary support for the bald-faced theory that

Defendants were so motivated, particularly since Ofc. Ferreyra’s actually described

these “tensions” as a “petty beef” rather than an animus-tinged feud giving rise to

illegal conduct. See [ECF No. 80-6] at 285:14-22.


      2  Further undercutting this theory is that Agt. Hicks responded to
Defendants’ First Requests for Admission by admitting that he had never had any
interaction with Ofc. Ferreyra before July 11, 2015. See Exhibit A attached hereto,
at 1-2. This admission demonstrates that, as of November 21, 2017, Agt. Hicks also
did not realize that he and Ofc. Ferreyra had met years previous.

                                          7
      After positing these four speculative theories as to Defendants’ supposed

motivations, Agt. Hicks asserts that Defendants undertook “unauthorized acts in

furtherance of their conspiracy.” See [ECF No. 79] at 25. But no specifics about

what these unauthorized acts actually are provided, other than the broad legal

conclusion that Agt. Hicks was detained without probable cause. Since Agt. Hicks

failed to make this assertion in the FAC, and support it with any admissible

evidence, the conspiracy claim fails as a matter of law.       See, e.g., Baltimore-

Washington Tel. Co. v. Hot Leads Co., LLC, 584 F. Supp. 2d 736, 744 (D. Md. 2008)

(“Without an allegation that the actions of the Horne Defendants fit within an

exception to the intracorporate conspiracy rule, Count 5 fails to state a claim for

civil conspiracy.”); see also Hodgin v. UTC Fire & Security Americas Corp., Inc., 885

F.3d 243, 252 (4th Cir. 2018) (noting that arguments that “fail to create a genuine

dispute of material fact because they are unsupported by record evidence and

amount to little more than speculative allegations” cannot withstand summary

judgment).

      Finally, even presuming the intracorporate conspiracy doctrine does not bar

his claims, which it does, Agt. Hicks failed to demonstrate that Defendants engaged

in any conspiracy under applicable law.3       Preliminarily, Agt. Hicks offers no

admissible evidence to counter the evidentiary proof set forth in Defendants’ Motion


      3  In his Opposition, Agt. Hicks also changes the type of conspiracy alleged
against Defendants. The FAC asserts a conspiracy to interfere with the discharge
of Agt. Hicks’ duties under Section 1985(1), but the Opposition theorizes a
purported conspiracy to violate Hicks’ Fourth Amendment rights, which was not
alleged in the FAC.

                                         8
for Summary Judgment that they acted lawfully with respect to him. Moreover, as

discussed in that Motion, Defendants, at no point, entered into any agreement to

detain Agent Hicks – Ofc. Ferreyra acted alone and without consulting Ofc. Phillips

during his initial encounter with Agt. Hicks, and the same is true regarding Ofc.

Phillips’ later encounter.    Agt. Hicks incorrectly claims that his situation is

“[s]imilar to Hafner [v. Brown, 983 F.2d 570 (4th Cir. 1992)] [because] the

conspiracy at issue in this case “derives from one arrest, one place and one time.”

See [ECF No. 79] at 26-27 (alterations added). Notwithstanding that, here, it is

undisputed that there were two separate incidents and that neither were initiated

by both Defendants, absent any admissible facts demonstrating an agreement or

meeting of the minds between Defendants, Agt. Hicks cannot meet the high bar for

Section 1985 claims articulated by the Fourth Circuit:

             This Court, under that standard, has rarely, if ever, found
             that a plaintiff has set forth sufficient facts to establish a
             section 1985 conspiracy, such that the claim can
             withstand a summary judgment motion. Indeed, we have
             specifically rejected section 1985 claims whenever the
             purported conspiracy is alleged in a merely conclusory
             manner, in the absence of concrete supporting facts.

Simmons v. Poe, 47 F.3d 1370, 1377 (4th Cir. 1995).            Agt. Hicks offers only

speculative theories to try to defeat summary judgment, and provides no facts in

support of his assertions.     Accordingly, Defendants are entitled to summary

judgment in their favor on Count II of the FAC.

      For these reasons, and for the reasons previously set forth, Defendants

respectfully request that the Court grant their Motion.



                                           9
Dated: January 7, 2019   Respectfully submitted,

                         ______________/s/________________________
                         Andrew C. White, Esq. (Bar No. 08821)
                         Edward P. Parent, Esq. (Bar No. 29370)
                         SILVERMAN THOMPSON SLUTKIN WHITE, LLC
                         201 North Charles Street, Suite 2600
                         Baltimore, Maryland 21201
                         Tel: (410) 385-2225
                         Fax: (410) 547-2432
                         awhite@mdattorney.com
                         nparent@mdattorney.com
                         Counsel for Defendants




                          10
                            CERTIFICATE OF SERVICE

       I hereby certify that on this 7th day of January, 2019, a copy of the foregoing

Reply in Support of Defendants’ Motion for Summary Judgment was filed with the

Clerk of the Court through the CM/ECF system, which will furnish electronic copies

to all counsel.



                                       ______________/s/________________________
                                       Edward P. Parent, Esq. (Bar No. 29370)




                                         11
